GRIM, District Judge.
This is a motion to transfer a seaman’s action for personal injuries to the Southern District of New York under 28 U.S.C.A. § 1404(a).
It appears from an examination of the record in this case that plaintiff, who resides in New York City with his family, contracted a serious skin disorder while employed aboard the defendant’s ship, the SS Santa Magdalena, as a First Class Waiter on a voyage commencing and terminating at Port Newark, New Jersey. It further appears that only two of the crew of more than 100 men on the voyage in question were from the Philadelphia area and that most, if not all, the potential liability and damage fact witnesses in this case reside in the New York area. Moreover, defendant’s principal place of business is in New York City where it appears that all of the records relating to plaintiff’s medical history, as well as. the medical specialist who examined the plaintiff after he contracted the skin disease, are located.
In these circumstances, I am of the opinion that the convenience of the parties and witnesses and the interest of justice outweigh plaintiff’s choice of forum. Accordingly, the court, in its discretion, will grant the motion to transfer.